Title: To George Washington from Abraham Skinner, 27 March 1782
From: Skinner, Abraham
To: Washington, George


                        
                            Sir,
                            Morris Town March 27th 1782
                        
                        As the Business of my Department at Elizabeth Town, renders it sometimes necessary to send Flags of Truce to
                            New York and receive those coming from thence; I should be much Obliged to your Excellency, for your Instructions on this
                            head for my government, and to prevent in future any impropriety that possibly may result from this business.
                        The Post of Elizabeth Town hitherto, has been chosen for the purpose of passing and receiving Prisoners, to
                            and from the Enemy’s Lines; and with Submission, I conceive that a Flag can have no other business there, (except perhaps
                            now & then to receive or forward Public Letters.)
                        On the arrival of a Flag with Prisoners, the Officer at the Post, shou’d refer the business to the Commissary
                            of Prisoners, who shoud be accountable for the Conduct of the People on board provided he can be
                            furnished with a necessary Grant, to prevent improper communication with the Inhabitants; and the Commissary of Prisoners
                            should dismiss this Flag, as soon as the business be finished and the weather will admit of their returning.
                        When Prisoners arrive at Elizabeth Town from the different Posts on the Continent on their way to New York,
                            the Commissary shou’d be authorized to forward them immediately to the Enemy Lines in the most secure way—If a Continental
                            officer is on command there, he shall grant the Flag Orders in a Military Manner on application made,
                            but when there is not a Continental Officer there (as has been the case) then the Commissary ought to be Authorized to do
                            this duty himself, and to be responsible for the persons he may employ to navigate the Flag &ca.
                        Nothing should be suffered to be handed from on board the British Flags, except what is bona fide Prisoners
                            baggage & Cloathing, neither shou’d any thing be sent to a Prisoner in Captivity, without an Examination by the
                            Commissary of permission from Your Excellency or the Executive of the State, except a necessary Quantity of Provision for
                            the use of Prisoners in Confinement.
                        No Letters or Papers shou’d be suffered to be delivered from the Flags but to the Commissary of Prisoners.
                        No partial Exchanges of Prisoners should be made on the Lines without the consent of the Commissary, and no
                            flags suffered to pass or repass but at Elizabeth Town, as very great abuses have been committed under this pretence.
                        Shou’d Your Excellency think these arrangements proper I shall thank you Sir for Your Commands in Writing and
                            Shall at all times be happy to carry your Wishes into effect as far as my Abilities & powers will enable me. I am
                            with great respect Your Excellency’s Mo. Obt & faithful Servt
                        
                            Abm Skinner
                            Comy Genl Prisoners
                        
                    